                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PURESHIELD, INC. and                                       )
VIACLEAN TECHNOLOGIES, LLC,                                )
                                                           )
                      Plaintiffs,                          )
                                                           )
              v.                                           )             1:20-cv-1025
                                                           )
INHOLD, LLC and NOVALENT, LTD.,                            )
                                                           )
                      Defendants.                          )


                      MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       Plaintiffs PureShield, Inc. (“PureShield”) and ViaClean Technologies, LLC

(“ViaClean”) initiated this action on November 13, 2020, requesting a declaration that they

have “all substantial rights” in a set of ten patents used in antimicrobial cleaning products.

(ECF No. 1 ¶¶ 1, 2, 5.) Though they signed a contract with Defendants Inhold, LLC

(“Inhold”) and Novalent, Ltd. (“Novalent”) in 2014 regarding the use and enforcement of at

least some of the patents at issue, Plaintiffs allege that Defendants are now “actively

undermining and contravening the very same rights they have conveyed” in the agreement.

(Id. ¶¶ 5, 6.) In addition to requesting a declaratory judgment, Plaintiffs have asked the Court

to award damages for multiple violations under North Carolina state law. (Id. at 35–36.) Now

before the Court is Defendants’ Motion to Dismiss pursuant to Rule 12(b)(6) for failure to

state a claim. (ECF No. 21.) For the reasons detailed below, that motion is granted in part

and denied in part.




      Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 1 of 15
I.      BACKGROUND

        In January 2007, Joseph Raich and Joe Mason created a limited liability company named

Inhold with each party possessing “equal ownership and management rights.” (ECF No. 1

¶ 15.) According to Plaintiffs, Inhold operated as a holding company for Novalent, an entity

owned and operated by Mr. Mason.1 (Id. ¶¶ 15, 16.) Shortly thereafter, Inhold acquired four

patents that the parties refer to as the ’869 patent, the ’815 patent, the ’587 patent, and the

’172 patent (together, the “Inhold Patents”). (Id. ¶ 17.) One year later, in 2008, Mr. Raich

formed his own company known as PureShield, which is now a wholly owned subsidiary of

Plaintiff ViaClean. (Id. ¶ 19.)

        Following a lengthy dispute between Mr. Raich and Mr. Mason over how best to utilize

the patents they co-owned, Mr. Mason sought in 2014 to buy out Mr. Raich’s ownership stake

in Inhold on behalf of and through Novalent. (Id. ¶ 17, 20.) To that end, the parties entered

an “Amended and Restated License Agreement” (the “License Agreement”) in October of

that year. (ECF No. 1-11.) According to Plaintiffs, Mr. Raich agreed to sell his stake on the

condition that Inhold would provide PureShield with “full and unfettered rights to practice,

license, and enforce” the then-existing Inhold Patents as well as subsequent patents filed by

the “Licensor” containing “substantially the same subject matter.” (ECF No. 1 ¶¶ 20, 23.)

        The legal consequences of the License Agreement—including which patents are

subject to the agreement—form the crux of this dispute. In sum, Plaintiffs allege that the

License Agreement has granted them “all substantial rights tantamount to an assignment” in



1Novalent was previously named Indusco, Ltd. (ECF No. 1 ¶ 15.) For the sake of clarity, the Court will refer
to this entity by its current name only.


                                                     2

       Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 2 of 15
both the four Inhold Patents as well as six additional patents filed by Novalent in subsequent

years. (Id. ¶ 28.)

        To reach this conclusion, Plaintiffs first argue that Novalent is a “successor” to Inhold

and therefore is “equally bound” by the License Agreement’s provisions. (Id. ¶ 29 (citing ECF

No. 1-11 at 8 (“This Agreement shall be binding upon and inure to the benefit of [Inhold], its

legal representatives, successors and assigns.”).) Plaintiffs alternatively contend that Inhold

and Novalent should be considered “alter egos” under North Carolina law given that they

“have been operating from the same offices, have the same officers and management, and

effectively operate as a single enterprise.” (Id. ¶ 30.) Plaintiffs further point out that Novalent

is expressly named as a party in the License Agreement. (Id.) Therefore, Plaintiffs argue, when

Mr. Mason signed the License Agreement, he signed it “on behalf of both Inhold and

[Novalent].” (Id.)

        Building on this allegation that Novalent is thus a party to the License Agreement,

Plaintiffs next allege that the intellectual property covered by the contract includes any U.S.

patents subsequently filed by Novalent “for substantially the same subject matter disclosed”

in the originally four Inhold Patents. (Id. ¶ 31 (quoting ECF No. 1-11 at 3).) Plaintiffs contend

that this language covers six patents2 that Novalent filed in the months following the execution

of the License Agreement, arguing that a person “skilled in the art would understand [that] the

subject matters” of these patents are similar enough to the original four Inhold Patents that

they fall within the ambit of the agreement. (Id. ¶¶ 32, 43.)



2The parties refer to these patents as the ‘384 patent, the ’120 patent, the ’080 patent, the ’020 patent, the ’553
patent, and the ’664 patent. (ECF No. 1 ¶ 32.)


                                                        3

       Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 3 of 15
       Plaintiffs next allege that their rights in these patents have been repeatedly undermined

and obstructed by Defendants in multiple ways. (Id. ¶ 47.) First, they argue that Defendants

actively concealed the filing of six patent applications covered by the agreement by failing to

inform Plaintiffs of the filings, omitting references to the original Inhold Patents in their

application disclosures, and naming Novalent—instead of Inhold—as the applicant. (Id. ¶ 48.)

Plaintiffs contend that “this strategy was specifically crafted in an attempt to illegally

circumvent the License Agreement.” (Id.)

       Next, Plaintiffs contend that “Defendants began a campaign of undermining Plaintiffs’

exclusive rights” to the patents by licensing them to third parties “in direct contravention of

Plaintiffs’ exclusive rights.” (Id. ¶ 49.) Plaintiffs argue that the rights established in the License

Agreement made them the “effective patentee” and that further licensing by Defendants

infringed upon Plaintiffs’ status. (Id. ¶ 50.)

       Plaintiffs next contend that Defendants have asserted in public court filings that

Plaintiffs have “no rights to practice, license, or enforce” the patents and that they have

additionally communicated the same allegations to third parties in the industry as well as

current and potential customers. (Id. ¶¶ 53–54.) Finally, Plaintiffs argue that Defendants have

been “collaborating with infringing competitors in direct violation of the License Agreement

and in derogation of Plaintiffs’ rights” in the ten patents at issue. (Id. ¶ 55.)

       In addition to asking for a declaratory judgment that they have “all substantial rights in

and to the” ten patents, Plaintiffs also ask the Court to find that Defendants are liable under

North Carolina law for breach of contract, fraud, unfair competition, and tortious interference.




                                                  4

      Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 4 of 15
(Id. at 35–36.) Defendants now move to dismiss the Complaint in its entirety for failure to

state a claim. (ECF No. 21.)

II.    STANDARD OF REVIEW

       A motion to dismiss under Rule 12(b)(6) “challenges the legal sufficiency of a

complaint,” including whether it meets the pleading standard of Rule 8(a)(2). See Francis v.

Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). Rule 8(a)(2) requires a complaint to contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R.

Civ. P. 8(a)(2), thereby “giv[ing] the defendant fair notice of what the . . . claim is and the

grounds upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). To survive a Rule 12(b)(6) motion to dismiss, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 570). In assessing a claim’s plausibility, a court must draw all reasonable inferences in

the plaintiff’s favor. Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 539 (4th Cir. 2013).

       A claim is plausible when the complaint alleges facts that allow the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678. However, “mere conclusory and speculative allegations” are insufficient, Painter’s Mill

Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013), and a court “need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments,” Vitol, 708 F.3d at 548

(quoting Jordan v. Alt. Res. Corp., 458 F.3d 332, 338 (4th Cir. 2006)). A complaint may fail to

state a claim upon which relief can be granted in two ways: first, by failing to state a valid legal

cause of action, i.e., a cognizable claim, see Holloway v. Pagan River Dockside Seafood, Inc., 669 F.3d



                                                  5

      Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 5 of 15
448, 452 (4th Cir. 2012); or second, by failing to allege sufficient facts to support a legal cause

of action, see Painter’s Mill Grille, 716 F.3d at 350.

III.    DISCUSSION

        A.       Declaratory Judgment

        Defendants first move the Court to dismiss Plaintiffs’ request for a declaratory

judgment.3 (ECF No. 21 at 2.) Under the Declaratory Judgment Act, “any court of the United

States, upon the filing of an appropriate pleading, may declare the rights and other legal

relations of any interested party seeking such declaration.” 28 U.S.C. § 2201(a). These

declarations “have the force and effect of a final judgment or decree.” Id.

        A motion to dismiss under Rule 12(b)(6) is “seldom an appropriate pleading in actions

for declaratory judgments, and . . . is allowed only when the record clearly shows that there is

no basis for declaratory relief [such] as when the complaint does not allege an actual, genuine

existing controversy.” N.C. Consumers Power, Inc. v. Duke Power Co., 206 S.E.2d 178, 182 (N.C.

1974) (citations omitted). Accordingly, to survive a motion to dismiss

        [i]t is required only that the plaintiff shall allege in his complaint . . . that a real
        controversy, arising out of their opposing contentions as to their respective legal
        rights and liabilities under a . . . contract in writing . . . exists between or among
        the parties, and that the relief prayed for will make certain that which is
        uncertain and secure that which is insecure.

Id. at 188 (quoting Carolina Power & Light Co. v. Iseley, 167 S.E. 56, 61 (N.C. 1933)).




3 Defendants’ motion also specifically asks the Court to “enter a declaration that Plaintiffs do not have ‘all

substantial rights’” to the patents at issue, though they state that they do so because courts generally construe
“a motion to dismiss a claim for declaratory relief as a cross-motion for a declaration in the defendant’s favor.”
(ECF No. 21 at 2 (quoting Rowan Cnty., N.C. v. Fed. Nat’l Mortgage Ass’n, No. 1:12CV859, 2013 WL 5213719, at
*3 (M.D.N.C. Sept. 16, 2013)).)


                                                        6

       Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 6 of 15
       It is uncontested that this dispute is over a written contract between the parties and

that a declaratory judgment would clarify the rights among them. (See ECF Nos. 1 ¶¶ 5, 6; 22

at 1–2.) Defendants nevertheless contend that Plaintiffs have not met their burden to show

that there is an actual, genuine existing controversy.

       Here, Plaintiffs allege that the License Agreement gives them “all substantial rights” in

the patents at issue “tantamount to an assignment under United States patent law.” (ECF No.

1 ¶ 61.) According to Plaintiffs, this assertion is based on language in the agreement giving

PureShield “an unfettered, worldwide right to practice, license, and enforce” the ten patents

at issue. (Id. ¶ 28.) Defendants disagree and counter that the plain language of the License

Agreement shows that Plaintiffs’ rights have never been so broad and contend that Plaintiffs

instead hold “at most, a non-exclusive license to only the Inhold Patents.” (ECF No. 22 at 7

(internal quotation marks and emphases omitted) (citing ECF No. 1-11).) Given the use of

the term “non-exclusive” in the contract, they urge the Court to find that there is no genuine

issue outstanding. (Id. at 6–7)

       Though the Court makes no judgment at this stage as to whether Plaintiffs will

ultimately be successful, it finds that they have identified a substantial controversy between

the parties and that their claim to the rights of practicing, licensing, and enforcing the patents

is grounded in the language of the License Agreement and of sufficient immediacy to warrant

resolution. Moreover, to the extent this contract has language suggesting that it is “non-

exclusive,” there is still an outstanding question as to what such a term means within the

context of the entire agreement. In other words, it is not evident that the language in the

agreement precludes a finding that Plaintiffs are entitled to declaratory relief and the Court



                                                7

      Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 7 of 15
finds that Plaintiffs have stated sufficient facts to raise a claim upon which relief may be

granted. Accordingly, the Court denies Defendants’ motion to dismiss the request for a

declaratory judgment.4

        B.      Breach of Contract

        To survive a motion to dismiss a breach of contract claim under North Carolina law, a

Plaintiff “must allege [1] the existence of a contract between plaintiff and defendant, [2] the

specific provisions breached, [3] the facts constituting the breach, and [4] the amount of

damages resulting to plaintiff from such breach.” Cantrell v. Woodhill Enterprises, Inc., 160 S.E.2d

476, 481 (N.C. 1968) (emphasis omitted). Defendants do not contest the existence of a

contract between the parties, nor do they not contend that Plaintiffs have failed to sufficiently

plead damages. Rather, they argue that Plaintiffs have failed to identify a specific term of the

License Agreement which Defendants have violated. (ECF No. 22 at 16.)

        In their Complaint, Plaintiffs allege that Defendants have breached subsection VI(i) of

the License Agreement. (ECF No. 1 ¶ 78.) This provision expressly states that the License

Agreement shall not be construed (1) as a warranty as to the scope of the patents, (2) an

obligation for the Licensor to file or maintain patents, or (3) a requirement that Defendants

must prosecute suits for infringement. (ECF No. 1-11 at 9.) That said, it does provide that

PureShield and its assigns and sublicensees “may prosecute and bring any and all actions for

infringement” against third parties. (Id.) Further,




4In arguing for a dismissal of the declaratory judgment count, Defendants also contend that “Plaintiffs have
no rights to” the six patents filed by Novalent. (ECF No. 22 at 12.) However, because the Court finds that
Plaintiffs have sufficiently alleged a controversy with regards to the Inhold Patents to survive a motion to
dismiss, it declines at this time to further evaluate Plaintiffs’ rights in the Novalent patents.


                                                     8

       Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 8 of 15
        (. . . if requested by PureShield, Licensor shall reasonably cooperate with
        PureShield with respect to any such action, at the cost of PureShield) and in the
        event PureShield or its assigns or sublicensees is unable to prosecute or bring
        any action for infringement of any of the LICENSED INTELLECTUAL
        PROPERTY because such party lacks standing, Licensor shall, at PureShield's
        direction and expense, bring such action on behalf of PureShield or its assign
        or sublicensee.

(Id.)

        Plaintiffs contend that Defendants have breached this provision in four ways. First,

they contend that Defendants have “consistently engaged in concerted efforts to undermine

and vitiate Plaintiffs’ rights” in the patents. (ECF No. 1 ¶ 72.) Second, they contend that

“Defendants have attempted to either license the patents to third parties or authorize third

parties” to use the same patents in violation of Plaintiffs’ rights. (Id. ¶ 73.) Third, they allege

that Defendants have “further sought to vitiate Plaintiffs’ rights under the License Agreement

by asserting in public court filings” that Plaintiffs have no substantial rights. (Id. ¶ 74.) Fourth,

and finally, they contend that Plaintiffs have “been cooperating with infringing competitors in

violation of the License Agreement.” (Id. ¶ 75.) They argue that these activities constitute a

material breach of Defendants’ “express obligations to cooperate with PureShield—or its assigns

and sublicensees—in any infringement action brought to enforce the PureShield Patents.” (Id.

¶ 78 (citing 1-11 at 9).)

        Yet the provision that Plaintiffs cite does not bar any of the conduct that Plaintiffs

have alleged. The subsection requires that the Licensor reasonably cooperate with PureShield

only “if requested by PureShield.” Plaintiffs have not alleged that they have requested such

cooperation at any time. To read this obligation as implied at all times would be to render

such a phrase surplusage. Therefore, even if Defendants have been working with potential



                                                 9

        Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 9 of 15
infringers, subsection VI(i) by its plain language does not stop them from doing so absent a

request for assistance by Plaintiffs.

       Defendants’ second obligation under this subsection is also subject to a preceding

condition. According to subsection VI(i), the Licensor must bring an action for copyright

infringement on behalf of PureShield only “in the event PureShield or its assigns or

sublicensees is unable to prosecute or bring any action for infringement . . . because such party

lacks standing.” (ECF No. 1-11 at 9.) Here, Plaintiffs have not alleged that they lack standing

for such an action and therefore have not invoked such an obligation.

       To the extent that Plaintiffs suggest the Defendants have nevertheless violated the

spirit of the contract by “actively working with infringers,” (see ECF No. 24 at 30), Defendants

are correct to point out that such arguments are insufficient under North Carolina law when

a plaintiff fails to allege a specific provision that has been breached, (ECF No. 25 at 10 (citing

Polygenex Int’l, Inc. v. Polyzen, Inc., 515 S.E.2d 457, 462 (N.C. Ct. App. 1999)).) Therefore, the

Court finds that Plaintiffs have not pleaded sufficient facts to plausibly raise a claim upon

which relief may be granted. Accordingly, the Court grants Defendants’ motion to dismiss

Plaintiffs’ breach of contract claim.

       C.      Fraud

       There are two types of fraud under North Carolina law—actual and constructive. The

first, actual fraud, “has no all-embracing definition and is better left undefined lest crafty men

find a way of committing fraud which avoids the definition.” Ragsdale v. Kennedy, 209 S.E.2d

494, 500 (N.C. 1974).      That said, the “essential elements of actionable fraud are well

established: (1) False representation or concealment of a material fact, (2) reasonably calculated



                                               10

     Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 10 of 15
to deceive, (3) made with intent to deceive, (4) which does in fact deceive, (5) resulting in

damage to the injured party.” Id. (citations omitted).

        Here, Plaintiffs allege that Defendants entered into a contract to acquire an ownership

stake in Inhold “in return for and subject to PureShield acquiring all substantial rights” to the

patents at issue.        (ECF No. 1 ¶ 82.)    Plaintiffs contend that they “relied on these

representations to consummate the transaction,” only to have Defendants “turn around and

wage a campaign against PureShield’s intended and conveyed rights under the License

Agreement.” (Id. ¶ 85.) Plaintiffs argue they did this by filing patents secretively through

Novalent and additionally by colluding with third-party patent infringers against Plaintiffs’

interests. (Id. ¶ 86.)

        While the Court makes no judgment at this stage on the extent of the rights conveyed

in the License Agreement, Plaintiffs’ allegation that Defendants made representations inducing

them to sign a contract with the intent to undermine that understanding is sufficient to

withstand a motion to dismiss. It also satisfies the heightened pleading requirements for fraud

under Rule 9 mandating that plaintiffs specifically allege “the time, place, and contents of the

false representations”—the signing of the contract—“as well as the identity of the person

making the misrepresentation”—Novalent’s contract signatory, Joe Mason. Edmonson v. Eagle

Nat’l Bank, 922 F.3d 535, 553 (4th Cir. 2019) (internal citation and quotation marks omitted).

        Plaintiffs’ allegations with regards to the second type of fraud, constructive fraud, are

less availing. Under North Carolina law, “the key to a constructive fraud claim is a fiduciary

relationship between plaintiff and defendant.” Dreamstreet Invs., Inc. v. Midcountry Bank, 842

F.3d 825, 831 (4th Cir. 2016). Further, “[a]s a matter of law, there can be no fiduciary



                                               11

      Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 11 of 15
relationship between ‘parties in equal bargaining positions dealing at arm’s length, even though

they are mutually interdependent businesses.’” Id. (quoting Strickland v. Lawrence, 627 S.E.2d

301, 306 (N.C. Ct. App. 2006)).

       Plaintiffs contend that they “have sufficiently pleaded ‘special circumstances’ in that

Inhold indeed ‘held all cards’ to the intellectual property at the time the parties were negotiating

the transaction.” (ECF No. 24 at 31.) However, the undisputed facts of this case demonstrate

that Mr. Mason and Mr. Raich were equal partners in Inhold before they decided to part ways,

(ECF No. 1 ¶ 15), and there are no facts alleged that suggest the contract was not negotiated

at arm’s length. Accordingly, the Court finds that Plaintiffs have failed to allege sufficient facts

to support a case for constructive fraud under North Carolina law.

       D.      Unfair Competition

       Under North Carolina’s Unfair and Deceptive Trade Practices Act (“UDTPA”), N.C.

Gen. Stat. § 75-1.1 et seq., “[u]nfair methods of competition in or affecting commerce, and

unfair or deceptive acts or practices in or affecting commerce, are declared unlawful.” N.C.

Gen. Stat. § 75-1.1(a). To establish a prima facie claim under the UDTPA, a plaintiff must

demonstrate that: “(1) defendant committed an unfair or deceptive act or practice, (2) the

action in question was in or affecting commerce, and (3) the act proximately caused injury to

the plaintiff.” Dalton v. Camp, 548 S.E.2d 704, 711 (N.C. 2001) (citation omitted). An “unfair”

practice is one that is “unethical or unscrupulous,” and an act is deceptive “if it has a tendency

to deceive.” Id. (citing Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145, 148 (4th Cir. 1987)). The

UDTPA defines “commerce” broadly as “all business activities, however denominated . . . .”

N.C. Gen. Stat. § 75-1.1(b).



                                                 12

     Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 12 of 15
       Plaintiffs allege that Defendants have engaged in activity that violates the act in that

they have actively collaborated with third parties to infringe upon Plaintiffs’ patents in

derogation of Plaintiffs’ rights under the License Agreement.          (ECF No. 1 ¶¶ 90–93.)

Defendants do not dispute that these allegations were made. Rather, they argue that Plaintiffs’

claim must fail because it “presupposes that Plaintiffs’ interpretation of the License Agreement

is correct.” (ECF No. 22 at 20.) When responding to a motion to dismiss, however, a court

must draw all reasonable inferences in the plaintiff’s favor. Accordingly, the Court declines to

dismiss Plaintiffs’ claim under the UDTPA.

       E.     Tortious Interference

       Under North Carolina law, a plaintiff may bring a claim for tortious interference on an

existing contract as well as on a prospective one. In order to state such a claim with regards

to an existing contract, one must demonstrate that:

       (1) a valid contract between the plaintiff and a third person which confers upon
       the plaintiff a contractual right against a third person; (2) the defendant knows
       of the contract; (3) the defendant intentionally induces the third person not to
       perform the contract; (4) and in doing so acts without justification; (5) resulting
       in actual damage to plaintiff.

United Labs., Inc. v. Kuykendall, 370 S.E.2d 375, 387 (N.C. 1988) (citation omitted). To state a

claim for tortious interference with prospective economic advantage, a plaintiff must “allege

facts [showing] that the defendants acted without justification in inducing a third party to

refrain from entering into a contract with them[,] which contract would have ensued but for

the interference.” Walker v. Sloan, 529 S.E.2d 236, 242 (N.C. Ct. App. 2000) (citation omitted).

The activity must be undertaken “not in the legitimate exercise of the defendant’s own rights,

but with design to injure the plaintiff, or gaining some advantage at his expense.” Gupton v.



                                               13

     Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 13 of 15
Son-Lan Dev. Co., 695 S.E.2d 763, 770 (N.C. Ct. App. 2010) (quoting Coleman v. Whisnant, 35

S.E.2d 647, 656 (N.C. 1945)).

       Plaintiffs allege that, upon information and belief, Defendants “have tortiously

interfered and continue to tortiously interfere with Plaintiffs’ existing and prospective business

relations in violation of North Carolina’s tortious interference common law.” (ECF No. 1

¶ 98.) Moreover, Plaintiffs contend that Defendants have been representing to third parties

that “Plaintiffs purportedly have no rights to practice, license, or enforce” the patents at issue

and have “intentionally induced third parties not to maintain or enter into contractual relations

with Plaintiffs.” (ECF No. 1 ¶ 99.)

       With regards to tortious interference with an existing contract, Defendants are correct

to point out that the Complaint “fails to allege any particular existing contract, that there were

ongoing contractual obligations between Plaintiffs and any third party, or that Defendants had

knowledge of such contract.” (ECF No. 22 at 22.) Such omissions are fatal to Plaintiffs’

claim. Though Plaintiffs argue that they have identified or indicated some existing customers,

this falls short of alleging a contractual relationship. See Superior Performers, Inc. v. Phelps, 154 F.

Supp. 3d 237, 249–50 (M.D.N.C. 2016) (dismissing a claim when it claimed interference with

customer relationships and not valid contracts).

       Plaintiffs’ claim for tortious interference of prospective business likewise fails.

Plaintiffs have offered only conclusory statements that Defendants have interfered with

potential contracts. Further, they do not allege any facts that would support a finding that a

contract with any third party would have ensued but for the interference of Defendants.




                                                  14

      Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 14 of 15
Accordingly, the Court grants Defendants’ motion to dismiss Plaintiffs’ tortious interference

of prospective business claim.

       For the reasons stated herein, the Court enters the following:

                                            ORDER

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss, (ECF No. 21),

is GRANTED as to the following claims: breach of contract (Count 2); constructive fraud

(Count 3); and tortious interference (Count 5).

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss, (ECF No. 21), is

DENIED as to Plaintiff’s request for a declaratory judgement (Count 1); actual fraud (Count

3); and unfair competition under the UDTPA (Count 4).

       This, the 16th day of August 2021.


                                            /s/ Loretta C. Biggs
                                            United States District Judge




                                              15

     Case 1:20-cv-01025-LCB-LPA Document 26 Filed 08/16/21 Page 15 of 15
